Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s submission filed on 11/25/2019 is duly acknowledged.
Claims 1-10 as currently presented are pending in this application, and are subject to election/restriction as follows:
Election/Restriction
This application contains claims directed to the following patentably distinct species:
 Claim 4 recites “protein chip” comprising distinct species of components (that are “useful for determining said expression levels, phosphorylation levels or a combination thereof of said total GSK-3, p-GSK-3 ser 9, p-GSK-3 tyr 216, PKC and -catenin”) as follows:
Array of bound antibodies,
Array of bound biomarkers, and
Array of bound antigens. 
The species are independent or distinct because the species recited are known in the art to possess patentably distinct structures, functions and/or mode of action and endpoints.  The species as recited may have distinct characteristics and features that would require different and divergent search concepts and/or considerations for examination per se.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
at least claim 1 is deemed generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive structure-function characteristics. The species require different concepts/fields of search, and the prior art applicable to one species would not likely be applicable to another species.  In other words, search for one species would not necessarily provide a reasonable prior art for the others, and therefore would constitute a serious search burden on the examiner.  For instance, the search for a specific “antibody” against GSK-3 would not necessarily provide the prior art for other “biomarkers” or “antigens” that are useful for determining the “expression levels, phosphorylation levels or a combination thereof of” of “total GSK-3, p-GSK-3 ser 9, p-GSK-3 tyr 216, PKC and -catenin”, as specifically recited in instant claim 4.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657